 In the Matter of BAHAN TEXTILE MACHINERY COMPANY, INC.,andUNITED ELECTRICAL RADIO AND MACHINE WORKERS OF AMERICACase No. C-00-909.-Decided August 13, 1949Jurisdiction:textilemachinery parts and gun carrier parts manufacturingindustry..Unfair Labor PracticesInterference, Restraint,, and Coercion:charges of dismissed since alleged unfairlabor practices were not established by the record.Practiceand Procedure: complaint dismissed.Mr. William M. PateandMr. Thomas H. Ramsey,for the Board.Mr. D. B. Leatherwood,of Greenville, S. C., for the respondent.Mr. Harry H. Kuskin,of counsel to the'Board.DECISIONANDORDER .STATEMENT OF THE CASEUpon charges duly filed by United Electrical Radio and MachineWorkers of America, affiliated with the Congress of Industrial Organi-zations, herein called the Union, the 'National Labor Relations Board,,herein called the Board by the Acting Regional Director for the.TenthRegion (Atlanta, Georgia), issued its complaint, dated April 28, 1942,.against Bahan Textile Machinery Company, Inc., Greenville, SouthCarolina, herein called the' respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affecting,commerce, within the meaning of Section 8 (1) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.Copies of the complaint and of notice of hearing thereonwere duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged insubstance : (1) that since about November 27, 1941, the respondent, by.its officers and agents, has warned' its employees against talking withunion organizers or representatives, has threatened its employees withdischarge or other reprisals if they became members of the Union orwere seen talking with union organizers or representatives; has stated.to its employees that they would not be good Americans if they joined43 N. L. R. -B., No. 8.97481039-42-vol. 43-7 98DECISIONS. OFNATIONAL LABOR RELATIONS BOARDthe Union or assisted in its organizational efforts, has made statementsderogatory to the Union or. its organizers and representatives, and hasadvised its employees that the Union would not benefit them; and (2).that the respondent has, by the foregoing acts, interfered with, re-sfrained,and coerced its employees in the exercise of the rights guar:anteed in Section 7 of the Act.The respondent, filed an answer to the complaint on May 6; 1942,denying that it had engaged in the alleged unfair labor practices..'Pursuant to notice, a hearing was held' on May 6, 1942, before' A.Bruce Hunt, the Trial Examiner duly designated by the Chief TrialExaminer..The Board and the respondent were represented by coun-sel and participated in the hearing?Full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.. At the close of the-hearing,the Trial Examiner granted, without objection, a motion of counsel forthe Board to conform 'the pleadings to the proof in such matters asspelling and dates.During'the course of the hearing, the Trial Exam-iner made rulings on other motions and on objections to the 'admis-sion of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.At the close of the hearing, counsel forthe Board and counsel for the' respondent were afforded, but declined,an opportunity to argue orally before the Trial Examiner.'Thereafter the Trial Examiner issued his Intermediate Report,dated May 30, 1942, copies of which were-duly served upon the respond-ent and the Union.He found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce; within themeaning of Section 8 (1) and Section 2 (6) and (7) of. the Act, and;recommended that the respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.No exceptions were filed to the Intermediate Report; nor did any of thethe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTL. THE BUSINESS OF THE RESPONDENTBahan Textile Machinery Company, Inc., a South Carolina corpo-ration with its principal office in Greenville, South Carolina, is engagedin the manufacture, sale, and distribution of textile machinery partsand in the manufacture of gun. carrier parts -for the United. States. '.'Although two of the Union'sorganizers appeared and testified at the hearing, the'Union entered no formal appearance. BAHAN, TEXTILE..MACHIN'ERY 'COMPANY, INC.., .99Government.The respondent operates two plants in Greenville,..South Carolina, where it employs approximately 225, persons.Theprincipal materials used in the respondent's manufacturing operationsare iron, steel, brass, aluminum, and rubber.Approximately $100,000worth, or 50.percent, of these materials came from outside the State ofSouth Carolina during the year 1941.Approximately $400,000 wort;,or 50 percent, of the respondent's finished products were shipped. out-side the State of South Carolina during the same period. The.,respondent admits that it-is engaged in commerce, within the meaningof the Act.II. THE ORGANIZATION INVOLVEDUnited Electrical Radio and MachineWorkers of Americais a labororganization affiliatedwith the Congress of IndustrialOrganizations.It admits to membership employees of the respondent.III. THE ALLEGED" UNFAIR ;LABOR PRACTICESThe first occasion on which efforts were made by the Union to*organize the respondent's employees was on November 27, 1941, whenJohn R.'Kirby; a general representative of the Congress of IndustrialOrganizations, accompanied by Horace White, an organizer for theTextile Workers' .Union,2 arrived outside one of the respondent's plantsshortly after noon, the commencement of. the lunch hour.They dis-tributed' literature, and ' engaged in conversation with some of therespondent's employees outside the gates of the plant, and thereafterentered into a discussion with a group of employees who had congre-gated across the street from the plant.Toward the close of the lunchhour, James H. Bedenbaugh, a foreman in charge of several depart-ments.' accompanied. by Charles L. Thomason, one of the respondent'semployees, walked over to the group of employees gathered aroundKirby and White.According to the-testimony of Kirby, which is corroborated by thatofWhite, Bedenbaugh inquired as to why the men had congregated,was informed 'by White of the nature of the visit of both organizers,and was offered.,, but refused, organizational literature which White'was distributing among the employees..White and Kirby testifiedfurther that Bedenbaugh, upon refusing White's offer, remarked ili,theputting that stuff out around here." Bedenbaugh denied having madethat statement.Thomason testified to his recollection of the conversa-tion'and; although lie was' not questioned specifically about the remarkattributed to.Beden:baugh by' the union representatives, his narration2Textile;workers','Union is not otherwise involved:in this-proceeding.The respondent concedes the supervisory status of Bedenbaugh. 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDof'the facts, as he recalled them, did not include any-such statement.Thomason also testified, without contradiction, that Bedenbaugh andthe 2 union representatives discussed rates of pay and that, in thatconnection, Bedenbaugh commented that "A man that hasn't got sensebe needs something like this, but .... I believe these fellows have,.sense enough to ask for a- raise if they need it."' According to thetestimony of both Kirby and White, 'Bedenbaugh closed the conversa-'tion. at about 12: 5,5 p. in. by swearing at the congregated employeesand saying, in addition, "You fellows get back on the job... If I hearany of you . . . talking to these fellows :... any more, ' I will fireyou."Both Bedenbaugh,and Thomason denied that Bedenbaughmade the closing remarks attributed to him by Kirby and White andboth stated that Bedenbaugh looked at his watch and pointed out tothe assemblage that it was 2 minutes past the lunch hour-and time forthe employees to return to work.4The Trial Examiner resolved the foregoing conflicts in the testi-'mony of the witnesses by crediting,,on the oiie hand, the testimony,ofKirby and White that. Bedenbaugh stated that no good Americanwould distribute organizational' literature and rejecting the denials inthat respect of Bedenbaugh and Thomason, and on the other hand, bydisbelieving the testimony of Kirby and White that Bedenbaugh sworeat the employees and threatened them with discharge if they spoke tounion organizers, thereby accepting the denial of Bedenbaugh andThomason on that score. Although the Trial Examiner had the oppor-tunity at the hearing to-observe the witnesses, we cannot agree with hisresolution of the conflicts in testimony.' The record affords no basisfor believing Kirby and White, in oile.respect, when contradicted byBedenbaugh and Thomason, and for accepting the testimony of Beden-baugh and Thomason, in another respect, when contradicted by Kirbyand White.Moreover, standing. alone, the uncontradicted testimonyof Thomason, that Bedenbaugh told-the respondent's employees thatthey did not need the assistance of a union to obtain an increase in pay,isof insufficient' probative value to support the allegations of 'thecomplaint.Under the circumstances, therefore, we are unable to find -that the alleged 'unfair labor practices have been established by' therecord.Accordingly, we find that the respondent has not interferedwith, restrained, or coerced its employees in the exercise of the rightsguaranteed in section 7 of the Act.We shall therefore dismiss thecomplaint.'On the. basis of the' above findings of" fact and. upon. the entirerecord in the case, the Board makes the following'.4The .respondent.'did not use a whistle or'other means of notifying.employees of thecommencement of working'hou'rs. BAHAN TEXTILE 1VIACHINERY COMPANY, INC.101CONCLUSIONS OF LAW1.United Electrical Radio and Machine Workers of America,affiliatedWith the Congress of Industrial Organizations, is a labororganization, within the meaning of Section 2 .(5) of the Act.2.The operations of the respondent, Bahan Textile Machinery'Company, Inc., occur in commerce, within the meaning of Section2 (6) of the Act.3.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8,(i) of the ActORDERUpon the basis of the foregoing findings of fact and conclusionsof law, and pursuant to Section fO (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that thecomplaint against Bahan Textile Machinery Company, Inc., GreenVille, South Carolina, be, and it hereby is, dismissed.MR.GERARD D. REILLY took no part in theconsiderationof theabove Decision and Order.